ALLOWABILITY NOTICE AND REASONS FOR ALLOWANCE

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance: 
No known prior art reference anticipates each and every limitation of independent claim 19, 22 or 24.
The closest identified prior art references include:
Maimoni (WO 2016/181395 A1): Maimoni discloses a system and method for determining whether passengers or other objects have been left in an unattended vehicle, and including a processor and distributed sensors, adaptable to a mass transit vehicle, in which the vehicle power source is used for system power and where the sensors are designed to be compatible with existing built-in infrastructure of the vehicle electrical and wiring systems.
Maimoni does not disclose: (a) use of a modular wire harness, (b) that sensors are mounted on the vehicle ceiling and protected by a transmissive cover 
Marler (US 5,869,907):  Marler discloses a modular wiring harness for a vehicle, applicable to a variety of vehicle types, which may be adapted to various requirements and in particular may be adapted to accommodate various accessories.
Benard (US 6,518,883 B1): Benard discloses a safety system for a motor vehicle comprising one or more sensors for detecting presence of a user (user’s hand specifically), and in particular that a sensor, which detects presence based on an 
Park (US 2019/0143944 A1): Park discloses an apparatus for sensing a passenger remaining in a vehicle and particularly that sensor may be mounted on the ceiling of the vehicle to detect a passenger in the seat of a vehicle.
The individual limitations of claim 19 may therefore be taught individually by these or other prior art references, but the particular combination of claimed features would not obvious or properly motivated by the collection of references.  For this reason the claim is allowable
Claim 20 depends from claim 19, and is allowable at least because the base claim is allowable.
Claims 22 and 24 recite features and limitations similar to those of claim 19, and are allowable over the discovered art for the same reasons.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Quan-Zhen Wang can be reached on (571)270-7328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN R BURGDORF/Primary Examiner, AU2684